FILED
                            NOT FOR PUBLICATION                             MAY 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10238

               Plaintiff - Appellee,              D.C. No. 2:09-cr-00206-GEB

  v.
                                                  MEMORANDUM *
LEOBARDO OLAZABAL CARRANZA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                                                        **
                              Submitted May 15, 2012

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Leobardo Olazabal Carranza appeals from his guilty-plea conviction and

120-month sentence for distribution of methamphetamine, in violation of 21

U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Carranza contends that the district court erred by denying him relief under

the safety valve provision of 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2. He argues

that the district court failed to give reasons for the denial, to make factual findings,

or to conduct an evidentiary hearing. The district court’s reasons for denying

safety valve relief are evident from the record, and it did not clearly err in

determining that Carranza did not provide the government truthful and complete

information regarding the offense. See United States v. Ajugwo, 82 F.3d 925, 929

(9th Cir. 1996). Furthermore, the district court had enough information to make a

reasoned decision and therefore did not plainly err by failing to hold an evidentiary

hearing. See United States v. Berry, 258 F.3d 971, 976 (9th Cir. 2001) (plain error

review applies when the defendant does not request an evidentiary hearing); United

States v. Real-Hernandez, 90 F.3d 356, 362 (9th Cir. 1996) (“There is no general

right to an evidentiary hearing at sentencing.”).

      AFFIRMED.




                                            2                                     11-10238